Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This office action is based on the applications’ amendments filed on July 7th, 2020, which claims 1-18 have been presented for examination.

Status of Claim
2.	Claims 1-18 are pending in the application and have been examined below, of which, claims 1 and 10 are presented in independent form.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EPO 18159978.8, filed on 03/05/2018.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/4/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Examiner Notes
8.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
9.	Claims 1, 5, 9, 10 and 14 are objected to because of the following informalities:  
Claim 1, 10 recites the limitation "said issue" in lines 9-10 and 17-18 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 18, lines 1 and 2, the phase “as soon as” should be changed to – after --.
Claim 10, line 6, the limitation/element “Storage Medium” should be changed to – 
Claim 5 and claim 14, the recitation “some pseudo code” in lines 4 and 8 respectively should be changed to –[[some]] pseudo code --.
.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Regarding claim 1, lines 8, 20 and 32; claim 10, lines 15, 30 and 47 the phrase "such as", “e.g.”renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1 and 10, the recitation “the resolved issue are normalized and accordingly stored as normalized resolved issues” and “the unresolved issues is normalized and accordingly stored as a normalized unresolved issue” in lines 12-13; 42-43 and 19-20; 58-59 renders claim indefinite since it is not clearly understood what “normalized” is.
Claims 2-9 and 11-18 are also rejected under 35 U.S.C 112(b), since they are dependent on the claims 1 and 10 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchitti (US Pub. No. 2019/0171438 A1 – herein after Franchitti) in view of Annie T.T.Ying (Developer Profiles for recommendation systems, 2014 – IDS filed on 8/4/2020 – herein after Ying) in view of Manoj Bhat (Meta-model Based Framework for Architectural Knowledge Management, 2016 – IDS filed on 8/4/2020 – herein after Bhat). 

Regarding claim 1. 
Franchitti discloses 
A method determining measures for at least one of the development, design and deployment of complex embedded or cyber-physical systems (identifying and deploying a curated set of software components includes receiving a text description of a system capability request, and converting the text description into a normalized description of the system capability request.  A repository is then queried, based on the normalized description and using a search algorithm, to identify multiple candidate application software units (ASUs).  The search algorithm can include, for example, a classification search, a distance vector, or a machine learning algorithm– wherein complex software architectures are used therein (engineering complex business solutions invokes practical experience in Enterprise Architecture Management (EAM) and the ability to relate to and understand a decentralized set of independent interacting EAM processes, artifacts, and actors– See paragraph [0183], of different technical domains (Such a configuration facilitates, for example, the retrieval, by a first compute node of that network/domain, of software components, taxonomies, and/or other data from at least a second compute node of that network/domain that is in communication with the first compute node– See paragraphs [0155-0156]), wherein: 
a) using an Issue Evaluating Phase (metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS) – See paragraph [0148]), in which 
a1) resolved issues of an Issue Tracking Database System either already structured or unstructured (Solutions customers, Archemy.TM.  consultants, and partners apply Archemy's Knowledge-Driven Agile Enterprise Architecture Methodology (KAEAM) to elicit, search, discover, reuse, adapt, and deploy intelligent active and/or autonomous business solutions that are subsequently operated by solutions users – See paragraph [0210, 0222, 0286]), in particular regarding type and format (type and format – See paragraph [0468]), and based on different kinds of data sources, such as JIRA, GitHub or Whiteboard, which contain each at least one identification data field concerning at least a "Resolver" attribute of said issue (With respect to development and operation, DKMF-based solutions developers adhere to DevOps practices and manage their code using GitLab and GitHub (for example) as version control repository and source code management tools – See paragraph [0609]) and one content related data field concerning at least "Summary" and/or "Description" attributes of said issue (source code repositories like GitLab/GitHub or software components repositories like webcomponent.org, or the open source software communities provide a mining pool for reusable components descriptions and associated reusable software.  These sources are used to seed the DKMF repository of reusable business solutions and associated components – See paragraph [0631]), are edited and evaluated such that the resolved issues are normalized (The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS) – see paragraph [0148].  A needed or recommended modification to a compute node and/or to a compute node network architecture, software, component set, etc., is detected by a 
a2) decisions being inherent at least partially in the normalized resolved issues are identified and classified into categories by a machine learning algorithm (In the solution selection decision analysis, a particular visit to a criteria node in the criteria hierarchy is completed by generating the number of outranks a candidate possesses which indicates that the candidate in question has a more dominant strong outflow and lower strong in-flow than the other candidates.  Similarly, weak out-flow and in-flow is used to break ties.  This number of outranks forms the relative position of preference for the criteria in question and in turn forms the basis for normalization in the subsequent visit to a higher-level criteria in the criteria hierarchy – See paragraphs [0383 and 427]), 
a3) the normalized resolved issues-being identified and classified regarding the decisions [are provided with labels] (The various decision-making algorithms include direct fuzzy comparison method (for small criteria sets where the fuzziness is based on the fact that taxonomy criteria are compared based on closeness values, and weights scores that are used to classify business problems and solutions) – See paragraph [0394]).
a4) the content related data field of the normalized, [decision-labeled issues are] analyzed (The design information can be harvested, for the purpose 
a41) on the basis of general data of an Ontology Database System (The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS)– See paragraph [0148]), such as DBpedia, Relevant Elements-are determined (The approach makes it possible to match and reuse business solutions when matched to business problems in a different context and then assemble taxonomy elements as needed to enable the implementation of end-to-end business solutions that address possibly unrelated business problems– See paragraphs [0183]), 
a42) the normalized, decision-labeled issues, the Relevant Elements have been determined for, are provided with markers (FIG. 20 is an excerpt of FIG. 18.  It combines the architecture layers tagged as Area 1.1 and 1.2 in FIG. 19.  The resulting framework taxonomy should be used to describe the related technical architecture elements of DKMF P2P 
a5) the normalized, decision-labeled, element-marked issues stored in the Knowledge Database System (data can also be viewed as the entries of a decision matrix.  The rows of such a matrix correspond to the alternatives of the problem while the columns to the decision criteria.  The a.sub.ij element of a decision matrix represents the performance value of the i-th alternative in terms of the j-th criterion.  The typical decision matrix can be represented as in FIG. 35 (observe that the criteria weights are depicted in this matrix as the w.sub.j parameters) – See paragraph [0382]) such that 
a51) an Issue Evaluation Matrix is created (evaluating the performance of the different MCDA methods is important before selecting one of them.  The typical problem in MCDA is concerned with the task of ranking a finite set of decision alternatives, each of which is explicitly described in terms of different characteristics (also often called attributes, decision criteria, or objectives) which must be considered simultaneously – See paragraph [0382]), wherein
a511) matrix element of the Issue Evaluation Matrix are formed on the one hand by the "Resolver"-attributes in the identification data fields of the normalized, decision-labeled, element-marked issues (the elements of each column in the decision matrix add up to one.  In this way, values with various units of measurement can be transformed into dimensionless ones – See paragraphs [0382-0384]) and on the other hand by the Relevant Elements determined for the normalized, decision-labeled, element-marked issues (The matching of requests to solutions can be based on scoring.  In some embodiments, the scoring is based on (1) a number of matches identified during the querying process, and (2) weights assigned to criterion, terms or portions of the request, where the weights can be user-defined weights – See paragraphs [0132-0135, 0138 and 0140]; in the original AHP method, the a.sub.ij values of the decision matrix need to be normalized vertically.  That is, the elements of each column in the decision matrix add up to one…--See paragraph [0383]) and 
a512) each matrix element is weighted by determining the relevance, e.g. counting the number, of the normalized, decision-labeled, element-marked 3080000. 01054-NYissues having for the said matrix element (AHP reduces complex decision problems to a system of hierarchies and uses the pairwise comparisons and eigenvector methods to determine the a.sub.ij values as well as the criteria weights w.sub.j.  In this method, a.sub.ij represents the relative value of alternative Ai when it is considered in terms of criterion C.sub.j.  In the original AHP method, the a.sub.ij values of the decision matrix need to be normalized vertically – See paragraphs [0286, 0382-0385, 0388, 0394]), 
b) using a Measure Determining Phase (the system can calculate a score for each potential result identified as part of the querying process, and filter or reduce the 
b1) at least one unresolved issue of the Issue Tracking Database System  (Archemy's DKME is a reference structure that helps define the knowledge management ontology in much the same way as frameworks like Zachman or TOGAF are reference structures that help define Enterprise Architectures within organizations.  Ontologies (e.g., OWL or frames) are at the top of the semantic spectrum when it comes to semantic precision – See paragraph [0179, 0222]. Intelligent active and/or autonomous business solutions are designed to log traditional malfunctions (e.g., errors or warnings) as well as issues with solutions that may not function well or are missing entirely because they do not leverage the latest knowledge or related capabilities – See paragraph [0211, 0265]), and based on one of the different kinds of data sources, which contains each at least one content related data field concerning at least "Summary"- and/or "Description"-attributes of said issue (Solution users' needs that cannot be addressed by a given node via its own request processing service (e.g., need to generate a new type of smart contract that is described by a taxonomy not handled by the current node) may be propagated to other nodes within and beyond the containing P2P cloud via KMP Business Service Requests (BSRs) so they can be handled as events by more capable nodes – see paragraphs [0266, 0545]), is edited and evaluated such that the unresolved issue is normalized and accordingly stored as a normalized unresolved issue in the Knowledge Database System (Business solutions' updates that cannot be resolved at a given time result in a bid request to the Archemists community to build and deploy the needed solution update as it becomes available – See paragraphs [0266, 0286]), 
b2) at least one further decision being inherent to the normalized unresolved issue is identified and classified into the categories by a machine learning algorithm (styles are named collection of architectural (design or implementation) decisions that are applicable in a given software development context, constrain architectural decisions that are specific to a system within that context, and elicit beneficial qualities in each resulting system – See paragraph [0319]), 
b3) the normalized unresolved issue being identified and classified regarding the further decision[provided with a further label] (An Architectural Pattern is a named collection of architectural design decisions that are applicable to a recurring design problem parameterized to account for different software development contexts in which that problem appears – See paragraph [0319]),
b4) the content related data field of the normalized, further decision-labeled issue is analyzed such that (MVC is a design-centric architectural pattern, and ASP.Net MVC is a corresponding implementation-centric implementation pattern.  Finally, a design pattern relates to common design structures and practices that enable the creation of reusable software – See paragraph [0319])
b41) on the basis of the general data (our interest in using ontologies and related taxonomies stems from our focus on being able to understand business requests for services and match them to corresponding reusable best practice business solutions stored in an underlying Assets Catalog – See paragraph [0349]), 
b42) the normalized, further decision-labeled issue, the further relevant element has been determined for, is provided with a further marker (a needed or recommended modification to a compute node and/or to a compute node network architecture, software, component set, etc., is detected by a compute node (e.g., by an administrative or centralized node, e.g., ArchNav), and can result in a signal generated to request that a user accept or authorize the needed or recommended modification – See paragraph [0151]), 
b5) the normalized, further decision-[labeled], further element-marked issue stored in the Knowledge Database System is processed such that an Issue Evaluation Vector (The search algorithm can include a classification search, a fuzzy search, a distance vector, or a machine learning algorithm.  The candidate ASUs are displayed to a user for selection, as a result of a signal being sent to the user's compute device to cause the display of the candidate ASUs, at 316.  The candidate ASUs can be displayed according to an order, e.g., calculated by the system based on the weightings from the system capability request – See paragraph [0157]), wherein the vector elements of the Issue Evaluation Vector with a number of vector elements (The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS) – See paragraph [0148]), which correspond to the number of Relevant Elements determined for the normalized, decision-labeled, element-marked issues in the Issue Evaluation Matrix, are formed by the further Relevant Element determined for the normalized, further decision-labeled, further element-marked issue (Evaluate the quality of the knowledge acquired by having experts cross-check the knowledge gathered from other experts – See paragraph [0366-0367, 0387 and 0403]), which correspond each to one Relevant Element of the Relevant Elements -determined for the normalized, decision-labeled, element-marked issues in the Issue Evaluation Matrix (AHP reduces complex decision problems to a system of hierarchies and uses the pairwise comparisons and eigenvector methods to determine the a.sub.ij values as well as the criteria weights w.sub.j.  In this method, a.sub.ij represents the relative value of alternative Ai when it is considered in terms of criterion C.sub.j.  In the original AHP method, the a.sub.ij values of the decision matrix need to be normalized vertically – See paragraph [0383]) filled with "zero-value"-elements accordingly, if there is no "Relevant Element(If no match is identified during the querying, or if the scores for potential results identified during the querying do not exceed a predefined or calculated threshold value (i.e., the scores are insufficient), the system can detect that an update to the taxonomy is recommended – See paragraph [0134]), 
b6) a measur (measure – See Fig. 7), 
Franchitti does not disclose
in particular the complex software architectures used therein, of the different technical domains is determined on the basis of a Measure Determination Vector generated by vector products of each the Issue Evaluation Vector and a dedicated Resolver Profile Vector, made up each from those matrix elements
Ying discloses
in particular the complex software architectures used therein, of the different technical domains is determined on the basis of a Measure Determination Vector generated by vector products of each the Issue Evaluation Vector (Outside the context of recommendation systems, more complex personalization approaches involving personalizing the delivery of the content have found success in domains such as intelligent tutoring systems – See page 204) and a dedicated Resolver Profile Vector (These three fields are used to build three term vectors that characterize a staff member – See page 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ying’s teaching into Franchitti’s invention because incorporating Ying’s teaching would enhance Franchitti to enable to collect information about a developer/experts to avoid the overly-restrictive focus on users as suggested by Ying (page 205).
Franchitti and Ying do not disclose
the decisions are provided with labels
Bhat discloses
the decisions are provided with labels (providing a consolidated view to software architects to make informed decisions based on the current state of the project becomes challenging. This challenge has also been discussed, wherein the authors highlight the need for AKM tools to interoperate with tools from different phases of the software engineering lifecycle and to establish traces between the artifacts generated during the process – See page 1).
Bhat also discloses
a3) the normalized resolved issues-being identified and classified regarding the decisions are provided with labels (AKM framework captures the essential components such as a meta-model based platform, a knowledge base, a rule 
a4) the content related data field of the normalized, decision-labeled issues are analyzed (dynamic knowledge model to capture the Architectural Knowledge (AK) – See page 3; enable software architects to explicitly document, trace, and analyze architectural decisions – See page 6).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhat’s teaching into Franchitti’s and Ying’s inventions because incorporating Bhat’s teaching would enhance Franchitti and Ying to enable to highlight efficient tool support, notifications knowledge base component and manage the architectural knowledge and to make them available for the rule engine that guides software architects based on the current state of the project and its context as suggested by Bhat (page 3).

Regarding claim 2, the method according to claim 1, 
Franchitti discloses
wherein the "Resolver" attributes are experts, given by their names, regarding at least one of the development, design and deployment of the complex embedded or the cyber- physical systems, in particular the complex software architectures used therein, of the different technical domains (Assuming that 

Regarding claim 3, the method according to claim 1, 
Franchitti discloses
wherein the "Resolver" attributes (While GitLab/GitHub give DKMF developers an open environment to share code with one another and collaborate easily, containers management ecosystems (e.g., Docker) facilitate collaboration between development and operations staff (e.g., sysadmins) and makes it easier to handle infrastructure deployment and management – See paragraph [0614]).

Regarding claim 4, the method according to claim 2,  
Ying discloses
wherein the set  (a developer profile could contain a method-by-term matrix where every row represents a method and every column, a term in the vocabulary of all terms in the signatures of methods in a program (assuming method identifiers are tokenized, e.g., by relying on the camel case convention) – See page 217).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ying’s teaching into Franchitti’s invention because incorporating Ying’s teaching would enhance Franchitti to enable to represent a normalized version of the frequency of individual terms used in software development artifacts authored or changed by a developer. Vector-based user profiles thus refer to the representation popular in information retrieval for textual documents as suggested by Ying (page 216).

Regarding claim 5, the method according to 
Franchitti discloses 
wherein an "expertList/toolList" is created by matching and prioritizing on the basis of the Measure Determination Vector being generated (The matching of requests to solutions can be based on scoring.  In some embodiments, the scoring is based on (1) a number of matches identified during the querying process, and (2) weights assigned to criterion, terms or portions of the request, where the weights can be user-defined weights.  For example, the system can calculate a score for each potential 
// matching
1: function MATCH(IEV, Mm,n, D) 
2: "expertList/toolList" <- {} 
3: for i in 0..m do 
4: MDV <- newArray(n); 
5: for j in O...n do 
6: MDV[…j]<-- IEV[…j]x M[…I,…j], wherein M[…I,…j] =(RPVi)
7: end for 
//prioritizing by computing a score as a vector magnitude
8: sum [Wingdings font/0xDF] 0
9: for j in 0..n do
10: sum [Wingdings font/0xDF]sum + MDV[…j] x MDV[…j]
11: end for
12: score [Wingdings font/0xDF] SQRT(sum)
13: if score >0 then 
14: "expertList/toolList":add("person"/"tool", D[... i]) 
15: " expertList/toolList": add(" score", score) 
16: end if 3280000. 01054-NY 
17: end for 

19: end function; 
wherein Mm,n, is the Issue Evaluation Matrix <IEM> calculating R x Erv, with R for Resolver, e.g. expert or tool, as rows and Erv, for the Relevant Element as columns and 
- R = {ri, r2, r3, ....., rm} : the set of Resolvers; 
- Erv = {ei, e2, e3, ....., en} : the set of Relevant Elements; 
- Mm,n, = R x Erv: the Issue Evaluation Matrix <IEM> which captures the expertise of the experts or the significance of the tools; 
- Matrix element M[ri,ej] in Mm,n, represents an Experience/Significance Atom <ESA>; 
- Experience/Significance Atom <ESA>: a cell M[ri,ej] in Mm,n, representing an elementary atom of experience/significance; 
- Resolver Profile Vector: each row M[...i....j] within the Issue Evaluation Matrix Mm,n; 
- Issue Evaluation Vector <IEV>; 
- Measure Determination Vector <MDV>; 
- set D of rows in the Issue Evaluation Matrix <IEM>.
Franchitti discloses 
the ADL taxonomy includes multiple (e.g., 13) orthogonal dimensions at the top of the classification.  Dimensions can have a recursive number of areas that facilitate very fine grained characterization …taxonomy descriptions are received via the ArchNav programmatic API and may, for example, be generated by a ML-driven 
Franchitti further discloses to address possible rank reversal irregularities, one variant to this method (instead of having the relative values of the alternatives sum up to one) is to normalize the a.sub.ij values of the decision matrix by dividing the elements of each column in the decision matrix by the largest value in that column – See paragraph [0384].  APIs as needed to update the taxonomy criteria, closeness values, and weights scores that are used to classify business solutions.  This is necessary since taxonomies are refined on an ongoing basis, existing business solutions evolve, and new business solutions are added constantly – See paragraph [0271]).  Examiner notes that Franchitti discloses summation possibility matrixes and ranking/prioritizing based on score.  Therefore, Franchitti discloses the above algorithms.

Regarding claim 6, the method according to claim 5, 
Franchitti discloses
wherein the Issue Evaluation Matrix, the Measure Determination Vector and the "expertList/toolList" are stored in the Knowledge Database System (retrieve 

Regarding claim 7, the method according to 
Franchitti discloses 
wherein, if with regard to the creation of the Issue Evaluation Vectorlabeled, element-marked issue the frequency of the identical further Relevant Element is considered in the creation of the Issue Evaluation Vector by increasing the value of the corresponding vector element accordingly (This functionality relies on the framework's ability to increase the degree of precision of the descriptive taxonomies used to understand end-user's requests and match business solutions to these requests.  Like a learning agent, the DKMF node manager implements a "problem generator" that is responsible for suggesting actions that lead to new and informative node experiences.  DKME intelligent active and/or autonomous 
Franchitti and Ying do not disclose
decision- labeled
Bhat discloses
decision-labeled (providing a consolidated view to software architects to make informed decisions based on the current state of the project becomes challenging. This challenge has also been discussed, wherein the authors highlight the need for AKM tools to interoperate with tools from different phases of the software engineering lifecycle and to establish traces between the artifacts generated during the process – See page 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhat’s teaching into Franchitti’s and Ying’s inventions because incorporating Bhat’s teaching would enhance Franchitti and Ying to enable to highlight efficient tool support, notifications knowledge base component and manage the architectural knowledge and to make them available for the rule engine that guides software architects based on the current state of the project and its context as suggested by Bhat (page 3).

Regarding claim 8, the method according to 
Franchitt discloses
wherein the determined measure is either concrete, if the Measure Determination Vector comprises at least one vector element which is not a "zero-non-existent, if the Measure Determination Vector is a "zero-value" vector (New or existing taxonomy criteria values may need to be optimized as taxonomies evolve again possibly increasing the extent of mismatches – See paragraph [0271]).  

Regarding claim 9, the method according to 
Franchitt discloses
wherein as soon as the unresolved issue is resolved, dependently or independently from the determined measure (Business solutions' updates that cannot be resolved at a given time result in a bid request to the Archemists community to build and deploy the needed solution update as it becomes available – See paragraph [0266, 0286]), the unresolved issue becomes a new resolved issu (when KMP requests cannot be resolved within P2P clouds, they are directed to the global ArchKBM.TM.  cluster.  The ArchKBM.TM.  knowledge base manager is also responsible for distributing global taxonomy and business solutions updates to interested nodes in the P2P constellation – see paragraphs [0286 and 0130]).

Regarding claim 10. 
Franchitti discloses 
A computer-program-productmethod (embodiments described herein relate to a computer storage product with a non-transitory computer-readable medium (also can be referred to as a non-transitory processor-readable medium) having instructions or computer code thereon for performing various computer-implemented operations.– See paragraphs[0713]), determining measures for the development, design and/or deployment of complex embedded or cyber-physical systems, in particular complex software architectures used therein, of different technical domains (application infrastructure, data/information infrastructure, and technology infrastructure.  Facets can optionally be associated with an architecture domain (e.g., a business domain, an application domain, a data domain, or a technology domain) – see paragraph [0130]; deploy, operate, upgrade, and suggest improvements to business solutions (note: intelligent active and/or autonomous business solutions only upgrade/evolve business solutions and analyze suggested improvements to them at this time); provide, monitor, analyze business solutions usage and suitability metrics.– See paragraph [0240]), comprising a non-transitory, processor-readable Storage Medium having processor-readable program-instructions of Program Modules for determining the measures stored therein and a Processor connected with the storage medium executing the processor-readable program-instructions to determine the measures (the system can calculate a score for each potential result identified as part of the querying process, and filter or reduce the set of potential results based on the scores to generate a final set of results to be sent or displayed to the requestor – See paragraph [0133]) wherein 
a) in an Issue Evaluating Phase the Processor (metrics that can be used to evaluate and/or enhance active business solutions by precisely describing the semantics of their underlying data and application components as well as their usage location characteristics, individual user profiles/information, company profiles/information, and business-specific functional needs, as well as expected qualities of experience (QoE) and service (QoS)– See paragraph [0148], Evaluate the quality of the knowledge acquired by having experts cross-check the knowledge gathered from other experts – See paragraph [0367])
a1) an Importing Program Module by which resolved issues of an Issue Tracking Database System either already structured or unstructured (DKMF reusable assets tracking (See paragraphs [0465-0467]), in particular regarding type and format (we realize that there is a wide range of different types of entities to be stored and an evolving set of relationships between them – See paragraph [0222]), and based on different kinds of data sources (We also realize that the DKME classification model is going to evolve rapidly over time that there is a need to integrate data from a wide range of sources – See paragraph [0022]), such as JIRA, GitHub or Whiteboard, which contain each at least one identification data field concerning at least a "Resolver"-attribute of said issue (DKMF-based solutions developers adhere to DevOps practices and manage their code using GitLab and GitHub (for example) as version control repository and source code management tools – see paragraph [0609-0611]) and one content related data field concerning at least "Summary" and/or "Description" attributes of said issue are edited and evaluated such that the resolved issues are normalized (Solution users' needs that cannot be addressed by a given node via its own request processing service (e.g., need to generate a new type of smart contract that is described by a taxonomy not handled by the current node) may be propagated to other nodes within and beyond the containing P2P cloud via KMP Business Service Requests (BSRs) so they can be handled as events by more capable nodes – see paragraph [0266]), and accordingly stored as normalized resolved issues in a Knowledge Database System (the problem definition can be captured/stored and, if matched, the corresponding relationships between related reusable software components and problem definitions becomes knowledge stored in ArchKnow – See paragraphs [0128-0130]), 
a2) a Decision Detection Program Module by which decisions being inherent at least partially in the normalized resolved issues-are identified (Performance and feedback information is funneled into the metrics' global knowledge base cluster via appropriate Archemy.TM.  interfaces or APIs, and global metrics are computed by the Archemy.TM.  metrics management team in a semi-automated fashion to drive ongoing intelligent decisions that address taxonomy and business solutions gaps at a global level and then update individual nodes as necessary – See paragraph [0274]) and classified into categories by a machine learning algorithm (The various decision-making 
a3) the Decision Detection Program Module by which the normalized resolved issues being identified (In response to detecting (or receiving) the request signal, an attempt to "match" the request to one or more applicable "solutions" (e.g., software components – See paragraphs [0132, 0184, 0240, 0261]) and classified regarding the decisions [are provided with labels] by the Processor accessing the Knowledge Database System (The DKMF architecture framework also provides a (taxonomy) tagged architectural container shown in FIG. 19 to help capture the semantics of business solutions technical components – See paragraph [0292]), 
a4) an Element Detecting Program Module by which the content related data field of the normalized, decision-labeled (the agent keeps leaning, it makes it increasingly easier for customers to make knowledgeable and informed decisions as to whether they should use certain services – See paragraphs [0221-0222] such that 
a41) on the basis of general data of an Ontology Database System, such as DBpedia, Relevant Elements are determined by the Processor accessing the Ontology Database System (ontologies provide a conceptual model that may be shared by multiple business 
a42) the normalized, decision-labeled issues, the Relevant Elements have been determined for, are provided with markers (FIG. 20 is an excerpt of FIG. 18.  It combines the architecture layers tagged as Area 1.1 and 1.2 in FIG. 19.  The resulting framework taxonomy should be used to describe the related technical architecture elements of DKMF P2P nodes (i.e., layers, components, and sub-components) – See paragraph 0292-0293]), 
a5) a Matrix Processing Program Modullabeled, element-marked issues stored in the Knowledge Database System (data can also be viewed as the entries of a decision matrix.  The rows of such a matrix correspond to the alternatives of the problem while the columns to the decision criteria.  The a.sub.ij element of a decision matrix represents the performance value of the i-th alternative in terms of the j-th criterion.  The typical decision matrix can be represented as in FIG. 35 (observe that the criteria weights are depicted in this matrix as the w.sub.j parameters) – See paragraph [0382]) and such that 
a51) an Issue Evaluation Matrix is created (evaluating the performance of the different MCDA methods is important before selecting one of them.  The typical problem in MCDA is concerned with the task of 
wherein
a511) matrix elements of the Issue Evaluation Matrix are formed on the one hand by the "Resolver"-attributes in the identification data fields of the normalized, decision-labeled, element-marked issues (the elements of each column in the decision matrix add up to one.  In this way, values with various units of measurement can be transformed into dimensionless ones – See paragraphs [0382-0384]) and on the other hand by the Relevant Elements determined for the normalized, decision-labeled, element-marked issues (The matching of requests to solutions can be based on scoring.  In some embodiments, the scoring is based on (1) a number of matches identified during the querying process, and (2) weights assigned to criterion, terms or portions of the request, where the weights can be user-defined weights – See paragraphs [0132-0135, 0138 and 0140]; in the original AHP method, the a.sub.ij values of the decision matrix need to be normalized vertically.  That is, the elements of each column in the decision matrix add up to one…--See paragraph [0383]) and 
a512) each matrix element is weighted by determining the relevance, e.g. counting the number, of the normalized, decision-labeled, element-marked issues having for the said matrix element the same matrix element constellation (AHP reduces complex decision problems to a system of hierarchies and uses the pairwise comparisons and eigenvector methods to determine the a.sub.ij values as well as the criteria weights w.sub.j.  In this method, a.sub.ij represents the relative value of alternative Ai when it is considered in terms of criterion C.sub.j.  In the original AHP method, the a.sub.ij values of the decision matrix need to be normalized vertically – See paragraphs [0286, 0382-0385, 0388, 0394]), 
b) in a Measure Determining Phase the Processor is executing the processor- readable program-instructions of (the system can calculate a score for each potential result identified as part of the querying process, and filter or reduce the set of potential results based on the scores to generate a final set of results to be sent or displayed to the requestor – See paragraphs [0133-0135])
b1) the Importing Program Modul (Intelligent active and/or autonomous business solutions are designed to log traditional malfunctions (e.g., errors or warnings) as well as issues with solutions that may not function well or are missing entirely because they do not leverage the latest knowledge or related capabilities – See paragraph in particular regarding type and format, and based on one of the different kinds of data sources, which contains each at least one content related data field concerning at least "Summary"- and/or "Description"-attributes of said issue (Solution users' needs that cannot be addressed by a given node via its own request processing service (e.g., need to generate a new type of smart contract that is described by a taxonomy not handled by the current node) may be propagated to other nodes within and beyond the containing P2P cloud via KMP Business Service Requests (BSRs) so they can be handled as events by more capable nodes – see paragraph [0266]), is edited and evaluated such that the unresolved issue is normalized and accordingly stored as a normalized unresolved issues in the Knowledge Database System by the Processor accessing the Issue Tracking Database System and the Knowledge Database System (Business solutions' updates that cannot be resolved at a given time result in a bid request to the Archemists community to build and deploy the needed solution update as it becomes available – See paragraphs [0266, 0286]), 
b2) a Decision Detection Program Module by which at least one further decision being inherent in the normalized unresolved issue is identified and classified into the categories by a machine learning algorithm (styles are named collection of architectural (design or implementation) decisions that are applicable in a given software development context, constrain architectural decisions that are specific to a system within that 
b3) the Decision Detection Program Module by which the normalized unresolved issue being identified and classified regarding the further decision is provided [with a further label] by the Processor (An Architectural Pattern is a named collection of architectural design decisions that are applicable to a recurring design problem parameterized to account for different software development contexts in which that problem appears – See paragraph [0319]), 
b4) an Element Detecting Program Module by which the content related data field of the normalized, further decision-labeled (MVC is a design-centric architectural pattern, and ASP.Net MVC is a corresponding implementation-centric implementation pattern.  Finally, a design pattern relates to common design structures and practices that enable the creation of reusable software – See paragraph [0319]) 
b41) on the basis of the general data  (our interest in using ontologies and related taxonomies stems from our focus on being able to understand business requests for services and match them to corresponding reusable best practice business solutions stored in an underlying Assets Catalog – See paragraph [0349]), 
b42) the normalized, further decision-labeled issue, the further relevant element has been determined for, is provided with a further marker by the Processor accessing the Knowledge Database System (a needed or recommended modification to a compute node and/or to a compute node network architecture, software, component set, etc., is detected by a compute node (e.g., by an administrative or centralized node, e.g., ArchNav), and can result in a signal generated to request that a user accept or authorize the needed or recommended modification – See paragraph [0151]), 
b5) a Vector Processing Program Modul-labeled, further element-marked issue stored in the 3580000. 01054-NY Knowledge Database System is processed by the Processor (The search algorithm can include a classification search, a fuzzy search, a distance vector, or a machine learning algorithm.  The candidate ASUs are displayed to a user for selection, as a result of a signal being sent to the user's compute device to cause the display of the candidate ASUs, at 316.  The candidate ASUs can be displayed according to an order, e.g., calculated by the system based on the weightings from the system capability request – See paragraph [0157]), wherein the vector elements of the Issue Evaluation Vector with a number (n) of vector elements (The Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that can be used to evaluate and/or enhance active business , which correspond to the number of Relevant Elements determined for the normalized, decision-labeled, element-marked issues in the Issue Evaluation Matrix, are formed by the further  Relevant Element (Evaluate the quality of the knowledge acquired by having experts cross-check the knowledge gathered from other experts – See paragraph [0366-0367, 0387 and 0403]), which correspond each to one Relevant Element of the Relevant Elements determined for the normalized, decision-labeled, element marked issues in the Issue Evaluation Matrix (AHP reduces complex decision problems to a system of hierarchies and uses the pairwise comparisons and eigenvector methods to determine the a.sub.ij values as well as the criteria weights w.sub.j.  In this method, a.sub.ij represents the relative value of alternative Ai when it is considered in terms of criterion C.sub.j.  In the original AHP method, the a.sub.ij values of the decision matrix need to be normalized vertically – See paragraph [0383]).  Evaluate the quality of the knowledge acquired by having experts cross-check the knowledge gathered from other experts – See paragraph [0366-0367, 0387 and 0403]) and filled with "zero-value"-elements accordingly, if there is no "Relevant Element Correspondence" (If no match is identified during the querying, or if the scores 
b6) a Measure Determining Program Module by which a measur (measure – See Fig. 7),
Franchitti does not disclose
in particular the complex software architectures used therein, of the different technical domains is determined on the basis of a Measure Determination Vector generated by vector products of each the Issue Evaluation Vector and a dedicated Resolver Profile Vector, made up from those matrix elements
Ying discloses
in particular the complex software architectures used therein, of the different technical domains is determined on the basis of a Measure Determination Vector generated by vector products of each the Issue Evaluation Vector (Outside the context of recommendation systems, more complex personalization approaches involving personalizing the delivery of the content have found success in domains such as intelligent tutoring systems – See page 204) and a dedicated Resolver Profile Vector (These three fields are used to build three term vectors that characterize a staff member – See page 214), made up from those matrix elementswith the same “Resolver” attribute of a set of Resolver Profile Vectors in the Issue Evaluation Matrix (the matrix describes the extent to which developer i committed files that share commit-relationships with files committed by developer j – See page 219).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ying’s teaching into Franchitti’s invention because incorporating Ying’s teaching would enhance Franchitti to enable to collect information about a developer/experts to avoid the overly-restrictive focus on users as suggested by Ying (page 205).
Franchitti and Ying do not disclose
the decisions are provided with labels
Bhat discloses
the decisions are provided with labels (providing a consolidated view to software architects to make informed decisions based on the current state of the project becomes challenging. This challenge has also been discussed, wherein the authors highlight the need for AKM tools to interoperate with tools from different phases of the software engineering lifecycle and to establish traces between the artifacts generated during the process – See page 1).
Bhat also discloses
a3) the Decision Detection Program Module by which the normalized resolved issues being identified and classified regarding the decisions are provided with labels by the Processor accessing the Knowledge Database System (AKM framework captures the essential components such as a meta-model 
a4) an Element Detecting Program Module by which the content related data field of the normalized, decision-labeled (dynamic knowledge model to capture the Architectural Knowledge (AK) – See page 3; enable software architects to explicitly document, trace, and analyze architectural decisions – See page 6).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhat’s teaching into Franchitti’s and Ying’s inventions because incorporating Bhat’s teaching would enhance Franchitti and Ying to enable to highlight efficient tool support, notifications knowledge base component and manage the architectural knowledge and to make them available for the rule engine that guides software architects based on the current state of the project and its context as suggested by Bhat (page 3).

Regarding claim 11, recites the same limitations as rejected claim 2 above.
Regarding claim 12, recites the same limitations as rejected claim 3 above.
Regarding claim 13, recites the same limitations as rejected claim 4 above.
Regarding claim 14, recites the same limitations as rejected claim 5 above.
Regarding claim 15, recites the same limitations as rejected claim 6 above.
Regarding claim 16, recites the same limitations as rejected claim 7 above.
Regarding claim 17, recites the same limitations as rejected claim 8 above.
Regarding claim 18, recites the same limitations as rejected claim 9 above.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steingrimsson et al. (US Pub. No. 2019/0087529 A1) discloses a framework for applying artificial intelligence to aid with product design, mission or retail planning.  The invention outlines a novel approach for applying predictive analytics to the training of a system model for product design, assimilates the definition of meta-data for design containers to that of labels for books in a library, and represents customers, requirements, components and assemblies in the form of database objects with relational dependence.  Design information can be harvested, for the purpose of improving decision fidelity for new designs, by providing such database representation of the design content – See Abstract and specification for more details.
Daniel et al. (US Pub. No. 2017/0031663 A1) discloses in order to give architects engineering the software of software architectures with its various software artifacts of complex cyber-physical systems of different technical domains a powerful way to identify and control architecture erosion in codebases of the complex cyber-physical systems, a method or tool is provided that may (i) diagnose and categorize software artifacts dependencies in the software architectures of complex cyber-physical 
Siebel et al. (US Pub. No. 2017/0006135 A1) discloses devices for a cyberphysical (IoT) software application development platform based upon a model driven architecture and derivative IoT SaaS applications are disclosed herein.  The system may include concentrators to receive and forward time-series data from sensors or smart devices.  The system may include message decoders to receive messages comprising the time-series data and storing the messages on message queues – See Abstract and specification for more details.
Bhide et al. (US Pub. No. 2017/0060992 A1) discloses in an approach for integrating documents a processor extracts a first set of keywords from at least one structured document.  A processor generates a first batch of keywords from the first set of keywords, wherein each keyword in the first batch of keywords includes a weight.  A processor extracts a second set of keywords from at least one unstructured document – See Abstract and specification for more details.
Bonissone et al. (US Pub. No. 2004/0220839 A1) discloses using this set of labeled candidates, the technique produces two subsets for each risk category: the Pareto-best subset and the Pareto-worst subset by using Dominance.  These two subsets can be seen as representing the least risky and the most risky candidates within a given risk category.  If there are a sufficient number of candidates in these two subsets, then the candidates in these two subsets can be seen as samples from the two 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192